Citation Nr: 0405393	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  96-05 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than August 17, 
1992, for the assignment of a 100 percent rating for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The veteran served on active duty from February 1969 to 
August 1970.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal of a December 1995 rating 
decision by the Department of Veterans Affairs (VA) St. 
Louis, Missouri, Regional Office (RO).  That rating decision 
assigned a 100 percent rating for the veteran's service- 
connected post-traumatic stress disorder, effective January 
4, 1993.

The Board, in an October 1998 decision, granted an effective 
date of August 17, 1992, for the 100 percent rating.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In an Order 
dated in August 2001, the Court vacated the Board's decision 
to the extent that it was adverse to the veteran, and 
remanded the claim for further adjudication consistent with 
the Order.

In a May 2002 decision, the Board denied the veteran's claim 
for an earlier effective date.  The veteran appealed, and in 
August 2003, the Court vacated the Board's May 2002 decision 
and remanded the case for readjudication in accordance with 
the Joint Motion for Remand.

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

The Joint Motion noted that a significant change in the law 
occurred during the pendency of this appeal when, on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

The Joint Motion stated that the veteran had not been 
notified of the evidence he needed to supply and what VA 
would do in order to assist him with his claims under 
Quartuccio, supra., a Court decision issued subsequent to the 
Board's May 2002 decision in this case.  

Accordingly, the case must be remanded to the RO for the 
following action:

The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  
The RO should ensure that the notification 
requirements and development procedures 
contained in the VCAA are fully complied 
with and satisfied.  In particular, the RO 
should inform the veteran of the type of 
evidence required from him and what evidence 
VA will obtain (with assistance from him) in 
order to substantiate his claim.  The 
veteran should also be informed that the RO 
will assist him in obtaining identified 
evidence, should he require such assistance.  

After the above requested action has been completed, the RO 
should review the veteran's claim for entitlement to an 
effective date earlier than August 17, 1992, for the 
assignment of a 100 percent rating for post-traumatic stress 
disorder.  If the benefit sought on appeal remains denied, a 
supplemental statement of the case should be furnished to the 
veteran and his representative, and they should be afforded 
the appropriate period of time to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




